832 F.2d 131
Jose J. OLAGUES, on behalf of himself and all otherssimilarly situated, Plaintiffs-Appellants,v.Joseph P. RUSSONIELLO, individually and in his capacity asUnited States Attorney for the Northern Districtof California, et al., Defendants-Appellees.Jose J. OLAGUES, on behalf of himself and all otherssimilarly situated;  Hispanic Coalition for Human Rights,Chinese for Affirmative Action, and San Francisco LatinoVoter Registration Education Project, Plaintiffs-Appellants,v.Joseph P. RUSSONIELLO, individually and in his capacity asUnited States Attorney for the Northern District ofCalifornia;  O'Malley, William A., individually and in hiscapacity as District Attorney for Santa Clara County;Underwood, Lon, Individually and in his capacity asregistrar of voters for Contra Costa County;  Smith, Arlo,individually and in his capacity as District Attorney forSan Francisco County, et al., Defendants-Appellees.
Nos. 82-4427, 83-2581.
United States Court of Appeals,Ninth Circuit.
Nov. 12, 1987.

Joaquin G. Avila and Ronald T. Vera, American Civil Liberties Union, Alan L. Schlosser, San Francisco, Cal., and California Rural Legal Assistance, Kathleen A. Pool, Marysville, Cal., for plaintiffs-appellants.
William T. McGivern, Tarkington, Carey, O'Conner & O'Neill, John D. O'Connor, San Francisco, Cal., for defendants-appellees.
Before BROWNING, Chief Judge, WALLACE, SNEED, HUG, TANG, SKOPIL, SCHROEDER, PREGERSON, ALARCON, FERGUSON and BEEZER, Circuit Judges.

ORDER

1
Pursuant to the United States Supreme Court's decision in Russoniello v. Olagues, --- U.S. ----, 108 S. Ct. 52, 98 L. Ed. 2d 17 (1987), the judgment of this court filed August 26, 1986, 797 F.2d 1511 (9th Cir.1986) (en banc), is vacated.  The case is remanded to the United States District Court for the Northern District of California for dismissal as moot.    United States v. Munsingwear, 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).